Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
1)	Claims 11-20 have been cancelled. 

- End of the Amendment









Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Statement for Reasons for Allowance
Claims 1-5, 7-10, 21-27, 29 are allowed.
The present claims are allowable over the “closest prior art Eason et al. (US 2005/0117984) in view of Gries (US 2014/0086782) and Fischer (US 4075010) or Lacock et al. (US 3723109) and Morimoto et al. (WO 2005/038065). 
Eason teaches a method of producing a composite material, comprising sintering a composition including a hard material powder, such as boron carbide or tungsten carbide, and 5-50 wt% of a binder alloy, which may consist of a binary alloy comprising of iron and nickel based alloys, iron-based alloys. (para. 9, 34), which makes the binder as cobalt free. The mixture of the hard particles and the binder material may be consolidated at temperature below the liquidus temperature of the binder material using a technique such as rapid omnidirectional compaction (ROC), the Ceracon.TM.  process, or hot isostatic pressing (HIP). After sintering, the consolidated hard material may be treated to alter its material properties (abstract), thus the sintered composite comprising binder comprising an iron-based alloy would intrinsically be uniformly distributed around the tungsten carbide as they are formed from sintering method such as HIP as used by the Applicant in their invention. The binder comprises about 68 to 80 weight percent iron, about 19 to 32 weight percent nickel, and about 0 to 1.0 weight percent carbon (claim 7). 
However, Eason discloses binder alloy comprises iron based alloy, but fails to disclose that the alloy comprises iron, nickel and zirconium and the iron based alloy is dispersion strengthened alloy and fails to disclose that the iron based alloy comprises a solid solution phase without graphite phase. 
Whereas, Gries discloses method for producing a composite material includes providing a composition comprising at least one hardness carrier and a base binder alloy, and sintering the composition. The base binder alloy comprises from 66 to 93 wt.-% of nickel, from 7 to 34 wt.-% of iron, and from 0 to 9 wt.-% of cobalt (abstract). The composite materials of the present invention comprise one or more elements from the group consisting of Fe, Ni and optionally Co as a binder alloy (para 0068). The binder alloy can furthermore also contain one or more elements selected from the group consisting of Zr (para 0069).
Whereas, Fischer discloses dispersion-strengthened ferritic alloy is provided which has high temperature strength and is readily fabricable at ambient temperatures (abstract). The powder metallurgy article comprises dispersion-strengthened heat resistant alloy having zirconium iron and nickel (claim 16). Alternatively, Lacock discloses dispersion-strengthened heat resistant alloy has a composition comprising zirconium, nickel, iron (claim 5). The composition may comprise cobalt since nickel is generally considered an equivalent of cobalt (col. 10, lines 10-15).
 Morimoto discloses iron based sintered alloy which exhibits excellent resistance to oxidation and high strength. The sintered alloy comprises Fe-Al-C solid solution single phase structure (English abstract). As Morimoto does not explicitly disclose the presence of graphite phase in the solid solution phase of the iron-based alloy, it therefore would be obvious that solid solution phase is intrinsically without graphite phase.
Based on the Applicants arguments filed on 02/28/2020, Eason does not disclose, teach or suggest the presently claimed invention that includes a cobalt-free binder that comprises an iron-based alloy that does not include graphite. Morimoto does not remedy the deficiencies of Eason. Graphite is known to be embrittling phases, resulting in reduction of the fracture toughness of the composite. Thus, adding graphite to the binder phase described by is counter to the description and teachings or Eason. Eason acknowledges this effect (para 0008, line 5). An approach of Eason to avoid these phases is to sinter at sub-liquidous temperature (para 0049), reducing diffusion and reaction by avoiding liquid phase. Thus, if achieving a solid solution phase, it may be by virtue of the processing conditions rather than the binder material. Additionally, Eason claim the purposeful addition of graphite (see Claim 7 of Eason). Thus, Applicant submits that it not obvious Eason could obtain the properties presently claimed in amended Claim 1. Morimoto does not remedy the deficiencies of Eason, not being a cemented carbide exhibiting a solid solution phase; that is, the sintered iron-based alloy is solid solution, but it is not sintered in concert with a carbide phase that will contribute additional driving force for non-desired phases in the iron-alloy after sintering.
Further, Eason et al. (US 2005/0117984) in view of Gries (US 2014/0086782) and Fischer (US 4075010) or Lacock et al. (US 3723109) fails to disclose the claimed hardness value and fracture toughness value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788